—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents dated December 6, 1997, denying the petitioners’ requests to be appointed to the rank of detective in the City of Yonkers Police Department pursuant to Civil Service Law § 58 (4) (c) (ii), the petitioners appeal from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered February 25, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Civil Service Law § 58 (4) (c) (ii) provides, inter alia, that in certain jurisdictions, a person who has received a permanent appointment to the position of police officer and is “temporarily assigned to perform the duties of detective,” shall, whenever such assignment exceeds 18 months, be permanently designated as a detective. The petitioners are not entitled to the benefit of the statute because they were not temporarily assigned to perform those duties. Santucci, J. P., Altman, Florio and Luciano, JJ., concur.